Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 06/08/2020:
Claims 1-15 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


For the purpose of this examination, and in accordance with Para [0010, 0012, 0014, 0018 and 0068] of the specification, as published, the Examiner will interpret the claimed/specified term “Vernier” as a type of an electric motor, not a Trade Mark or a manufacturer of an electric motor.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claims 1-15 recite, in all claim preambles, the limitations/features: “a handwheel actuator assembly,” which is unclear whether the same “handwheel actuator assembly” is being claimed in claims 1 and 2-12, wherein claims 2-12 depend on claim1, and in claims 13 and 14-15, wherein claims 14-15 depend on claim 13, OR different “handwheel actuator assemblies” are being claimed in claims 1 and 2-12, wherein claims 2-12 depend on claim1, and in claims 13 and 14-15, wherein claims 14-15 depend on claim 13, which renders the claims indefinite. Clarification and/or appropriate correction is required.
For the purpose of this examination, it will be interpreted that that same “handwheel actuator assembly” is being claimed in claims 1 and 2-12, wherein claims 2-12 depend on claim1, and in claims 13 and 14-15, wherein claims 14-15 depend on claim 13.
1.1.2	Claims 1-4, 7-8, 11-13 recite the limitation "the motor" in the bodies of the claims. There is insufficient antecedent basis for this limitation in the claims.
1.1.3	Claims 5-6, 9-10 and 14-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph / 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2, 4-6 and 9-12 rejected under 35 U.S.C. 103 as being unpatentable over KUSHIRO (WO 2009063818A1) in view of KIYOSHI (JP 2003348809A).
As per claim 1, KUSHIRO discloses through the invention (see entire document), a handwheel actuator assembly for a steer by wire steering system of a vehicle (see entire document, particularly fig. 1, 3-4, 8,  page 22-0402022 1, 4th Para from the top through page 22-0402022 2, 1st Para from the top), the assembly comprising: 
a steering wheel having at least one hand grip portion rotatable around an axis of rotation of the steering wheel which can be gripped by a driver, the steering wheel having a hub that supports the hand grip portion (see entire document, particularly reference characters 2, 2a, 2b, 5 in fig. 1); and 
a feedback torque generator (see entire document, particularly page 22-0402022 2, 2nd and 3rd Para from the top) comprising an electric motor which has a stator and a rotor (see entire document, particularly reference characters 7, 8, 9 in fig. 1), wherein the rotor is directly or indirectly fixed to and rotates with the hub of the steering wheel (see entire document, particularly fig. 3-5,  page 22-0402022 5, 3rd, 4th and 5th Para from the top through page 22-0402022 6, 1st Para from the top) and the stator is secured to a fixed part of the vehicle body such that it cannot rotate relative to the vehicle body (see entire document, particularly fig. 3-5,  page 22-0402022 3, 4th Para from the top, page 22-0402022 5, 3rd Para from the top).
 
KUSHIRO does not explicitly disclose through the invention, or is missing, motor that comprises a brushless permanent magnet Vernier motor.
	However, KIYOSHI teaches through the invention (see entire document), particularly in fig. 1, 6-7, 9-10, Para [0002-0005, 0013], a brushless synchronous motor (synchronous motor) called an 8 pole 9 coil type Vernier motor; structure of this motor (disclosed in, for example, Japanese Patent Application Laid-Open No. 10-285891) as an outer rotor type wheel motor comprising an outer rotor in which 16 permanent magnets are annularly arranged on an inner peripheral surface, and an inner stator in which 18 armature coils are annularly arranged facing the permanent magnets; the motor that employs a structure (SPM structure) in which permanent magnets are closely adhered to the entire outer surface of the output shaft; this structure adopted because the motor is a drive motor for electric power steering.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by KIYOSHI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate in a medium to high speed range, while improving output torque while reducing applied voltage; to provide a magnet-enclosed inner rotor type motor that can be achieved (see entire KIYOSHI document, particularly Para [0006]).

As per claim 2, KUSHIRO further discloses through the invention (see entire document), motor that comprises an inverted radial motor in which the rotor has a larger diameter than the stator (see entire document, particularly reference characters 7, 8, 9 in fig. 1; fig. 3-5,  page 22-0402022 3, 4th Para from the top; page 22-0402022 5, 3rd, 4th and 5th Para from the top through page 22-0402022 6, 1st Para from the top).

As per claim 4, KUSHIRO does not explicitly disclose through the invention, or is missing, stator of the Vernier motor that comprises an annulus with a hollow centre that defines a space within the stator through which an additional component part of the handwheel assembly passes or within which an additional component part is located.
However, KIYOSHI teaches through the invention (see entire document), particularly in fig. 1, 6-7, 9-10, Para [0002-0005, 0013], a brushless synchronous motor (synchronous motor) called an 8 pole 9 coil type Vernier motor; structure of this motor (disclosed in, for example, Japanese Patent Application Laid-Open No. 10-285891) as an outer rotor type wheel motor comprising an outer rotor in which 16 permanent magnets are annularly arranged on an inner peripheral surface, and an inner stator in which 18 armature coils are annularly arranged facing the permanent magnets; the motor that employs a structure (SPM structure) in which permanent magnets are closely adhered to the entire outer surface of the output shaft; this structure adopted because the motor is a drive motor for electric power steering.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by KIYOSHI. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate in a medium to high speed range, while improving output torque while reducing applied voltage; to provide a magnet-enclosed inner rotor type motor that can be achieved (see entire KIYOSHI document, particularly Para [0006]).

As per claim 5, KUSHIRO further discloses through the invention (see entire document), additional component part that comprises a wiring harness that connects to a driver information display which in use displays information to the driver (see entire document, particularly reference character 14 in fig. 1; page 22-0402022 4, 4th and 5th Para from the top through page 22-0402022 5, 1st Para from the top).

As per claim 6, KUSHIRO further discloses through the invention (see entire document), stator as being fixed to a stator support part which in use is secured to a fixed part of the vehicle body (see entire document, particularly fig. 3-5,  page 22-0402022 3, 4th Para from the top, page 22-0402022 5, 3rd Para from the top).

As per claim 9, KUSHIRO further discloses through the invention (see entire document), hub secured to the rotor through a stub shaft, the shaft having an axis of rotation that lies on the axis of rotation of the hub and the rotor (see entire document, particularly reference characters 2, 2a, 2b, 5 in fig. 1).

As per claim 10, KUSHIRO further discloses through the invention (see entire document), stub shaft supported by two bearing assemblies (see entire document, particularly reference characters 2, 2a, 2b, 5 in fig. 1).

As per claim 11, KUSHIRO further discloses through the invention (see entire document), a travel limiter which comprises a first part that is fixed relative to the body of the vehicle that in use engages with a second part that is fixed to the rotor of the motor when the rotor reaches a predefined end of rotational travel (see entire document, particularly fig. 1, 5, abstract, page 22-0402022 1, 1st, 2nd 4th Para from the top; page 22-0402022 3, 1st and 2nd  Para from the top; page 22-0402022 4, 2nd, 3rd, 4th Para from the top – teaching controlling of angle of steering via reference characters 2, 2a, 2b, 5 in fig. 1; teaching “… an in-vehicle control unit (not shown) that controls the steering angle of the wheel based on the rotation angle detected by the angle sensor 10, on 22-0402022 4, 2nd Para from the top).

As per claim 12, KUSHIRO further discloses through the invention (see entire document), hub of the steering wheel fixed to the rotor of the motor through a mounting bracket (see entire document, particularly reference characters 2, 2a, 2b, 5 in fig. 1).

2.	Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over the combination of KUSHIRO and KIYOSHI, further in view of Figuered (US 20150108823A1).
As per claim 3, KUSHIRO does not explicitly disclose through the invention, or is missing, connection between the rotor and hub that provides a direct 1:1 gear ratio between the two so that in use the hub rotates at the same speed as the rotor of the motor.
However, Figuered teaches through the invention (see entire document), particularly in claim 1, an electric motor having a rotor rotatable about the central axis, and a stator disposed radially inside the rotor relative to the central axis; and a motor-wheel interface hub fixedly attached to the wheel rim for rotation with the wheel rim, and directly attached to the rotor for rotation with the rotor, and operable to directly transmit torque from the electric motor to the wheel rim at a 1:1 ratio.
Additionally, the Examiner finds that Figuered reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Figuered teach on an electric motor/actuator of a similar rotor/hub placement design for a wheel.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique and features as taught by Figuered. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to operate motor-wheel interface hub to directly transmit torque from the electric motor to the wheel rim at a 1:1 ratio (see entire Figuered document, particularly Para [0004]).

3.	Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over the combination of KUSHIRO and KIYOSHI, further in view of NPL Publication “Characteristic Analysis of Surface Permanent-Magnet Vernier Motor According to Pole Ratio and Winding Pole Number,” published 05/08/2017 (https://ieeexplore.ieee.org/abstract/document/7921688 last visited on 04/28/2022), and further in view of HYPPIAS (WO 2014020273A1), also published as JP 2015524650A.
As per claims 7-8, KUSHIRO does not explicitly disclose through the invention, or is missing, motor that comprises a stator with 6 stator teeth and a rotor with 5 pole pairs; motor that comprises a stator with 12 stator teeth and a rotor with 11 pole pairs.
However, NPL Publication “Characteristic Analysis of Surface Permanent-Magnet Vernier Motor According to Pole Ratio and Winding Pole Number,” published 05/08/2017 teaches through the publication (see entire document), particularly in Sections II (at the end) and Section III (at the beginning), Vernier motor that has a different way to determine number of rotor magnet pole pairs and stator teeth; the number of rotor magnets and stator teeth can be obtained by formula (10)
HYPPIAS, in turn, teaches through the invention (see entire document) electric motors with magnetized rotors with pole pairs numbers 5 and other, with topology with 6 or 12 stator teeth, particularly in fig. 10 – teaching a motor having 12 narrow teeth with the same tip spread and 11 pole pairs of magnetic poles 8.
Additionally, the Examiner finds that HYPPIAS reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and HYPPIAS teach on an electric motor/actuator having the same number of stator teeth and rotor pole pairs.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of KUSHIRO by incorporating, applying and utilizing the above steps, technique, features and formulas for calculating number of rotor magnet pole pairs and stator teeth for a Vernier motor, as taught by the NPL Publication “Characteristic Analysis of Surface Permanent-Magnet Vernier Motor According to Pole Ratio and Winding Pole Number,” published 05/08/2017, and using the calculations into implementing for obtaining/finding/using a specific type of Vernier motor that comprises a stator with 6 stator teeth and a rotor with 5 pole pairs and/or a stator with 12 stator teeth and a rotor with 11 pole pairs. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to analyze the characteristics of a surface permanent-magnet Vernier motor (SPMVM) according to the pole ratio among the rotor magnet pole pairs, stator teeth, and winding pole number; and to make and compare various combinations of the rotor magnet pole pairs and stator teeth number according to the operational principle of a Vernier motor (see entire NPL Publication “Characteristic Analysis of Surface Permanent-Magnet Vernier Motor According to Pole Ratio and Winding Pole Number” document, published 05/08/2017, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by HYPPIAS. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance use of permanent magnet machines capable of supplying low to medium energy, i.e., up to several kilowatts of output (see entire HYPPIAS document, particularly Para [0001]).

4.	Claims 13-15 rejected under 35 U.S.C. 103 as being unpatentable over KUSHIRO (WO 2009063818A1).
As per claim 13, KUSHIRO discloses through the invention (see entire document), a handwheel actuator assembly for a steer by wire steering system of a vehicle (see entire document, particularly fig. 1, 3-4, 8,  page 22-0402022 1, 4th Para from the top through page 22-0402022 2, 1st Para from the top), the assembly comprising: 
 	a steering wheel having at least one hand grip portion rotatable around an axis of rotation of the steering wheel which can be gripped by a driver, the steering wheel having a hub that supports the hand grip portion (see entire document, particularly reference characters 2, 2a, 2b, 5 in fig. 1); and  
a feedback torque generator (see entire document, particularly page 22-0402022 2, 2nd and 3rd Para from the top) comprising an electric motor which has a stator and a rotor (see entire document, particularly reference characters 7, 8, 9 in fig. 1), wherein the rotor is directly or indirectly fixed to and rotates with the hub of the steering wheel (see entire document, particularly fig. 3-5,  page 22-0402022 5, 3rd, 4th and 5th Para from the top through page 22-0402022 6, 1st Para from the top) and the stator is secured to a fixed part of the vehicle body such that it cannot rotate (see entire document, particularly fig. 3-5,  page 22-0402022 3, 4th Para from the top, page 22-0402022 5, 3rd Para from the top); 
wherein the motor comprises an annular motor having a hollow centre and in that an additional non-rotational component of the handwheel assembly is located within a hollow centre of the stator (see entire document, particularly reference characters 2, 2a, 2b, 3-5, 8 in fig. 1).

As per claim 14, KUSHIRO further discloses through the invention (see entire document), hollow centre internal space that may accommodate an additional component that comprises a wiring harness for a display that is located within a void defined by the steering wheel (see entire document, particularly fir 1-3, reference character 14 in fig. 1; page 22-0402022 4, 4th and 5th Para from the top through page 22-0402022 5, 1st Para from the top; page 22-0402022 6, 4th Para from the top).

As per claim 15, KUSHIRO further discloses through the invention (see entire document), hub that comprises one or more dished spokes that extend around the outside of the display (see entire document, particularly fig. 1-3, page 22-04022022, 4th Para from the top through page 22-04022022 5, 1st and 2nd Para from the top – teaching center portion 3 with a display device).

	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662